DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 9, 2022.
Claims 1-19 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 20 discloses a “first low speed docking mode” and a “second high-speed drive mode.  Dependent claim 22 discloses that said first mode is a “docking mode” and said second mode is a “drive mode”, and thus does not further limit independent claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 27, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Skauen (US 9,387,916) in view of Parazynski et al. (US 10,520,973).
Skauen discloses a boat maneuvering joystick, as shown in Figures 1-6b, which is comprised of a joystick device, defined as Part #2, with a movable steering lever or maneuvering stick, defined as Part #3, that extends along a vertical axis and is adapted to be tilted from a zero or neutral position in at least four directions, said at least four directions including a forward, backward, leftward and rightward direction, as shown in Figure 1, where an active length of said movable steering lever is adjustable between a first lever length and a second lever length by telescopically extending or retracting an outer shaft element, defined as Part #3a, of said movable steering lever with respect to an inner shaft element, defined as Part #3b, of said movable steering lever.  Said first lever length, as shown in Figure 1, is shorter than said second lever length, as shown in Figure 4.  Said first lever length or collapsed position, defined as Part c in Figure 4, is used for operating a marine vessel in a docking mode, as described in lines 29-34 of column 10.  Said second lever length or extended position, defined as Part e in     Figure 4, is used for operating said marine vessel in a cruising or drive mode, where the speed of said marine vessel is higher in said cruising or drive mode than in said docking mode.  Said movable steering lever is further comprised of a lever portion that is arranged in relation to a base, defined as Part #21, at a controllable pivot point, defined as Part p, as shown in Figure 5a.  Said movable steering member further includes first and second bidirectional control knobs, defined as Parts #31 and 33, which rotate around said vertical axis in order to provide rotational commands for controlling said marine vessel.
Skauen, as set forth above, discloses all of the features claimed except for the use of a movable steering lever which includes a second movable steering lever portion that is connected at a second end of a first movable steering lever portion at a second controllable pivot point in order to allow an active length of said movable steering lever to be adjusted without adjusting an overall length of said movable steering lever.
Parazynski et al. discloses a joystick controller, as shown in Figures 1-29, which is comprised of a first control member, defined as Part #204, that is arranged in relation to a base, defined as Part #202, at a first controllable pivot point, defined as Part #204a, as shown in Figure 3B, and a second control member, defined as Part #208, that is connected at a second end of said first control member at a second controllable pivot point, defined as Part #208a, as shown in Figure 3B, which allows an active length of said joystick controller to be adjusted without adjusting an overall length of said joystick controller, as shown in Figures 3A-C.  User feedback can also be provided to said joystick controller by a mechanism that provides haptic vibration feedback, as described in lines 40-45 of column 25.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a joystick controller which includes first and second control members with first and second controllable pivot points, as taught by Parazynski et al., in combination with the boat maneuvering joystick as disclosed by Skauen for the purpose of providing a joystick device for controlling a marine vessel with a movable steering lever having first and second control members with first and second controllable pivot points in order to allow for the adjustment of an active length of said movable steering lever without adjusting an overall length of said movable steering lever.

Allowable Subject Matter
Claims 23-26, 29-32, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 20-22, 27, 28 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 15, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617